In each case, order of the Court of Special Sessions, Appellate Part, reversed and judgment of Magistrate's Court of the City of New York affirmed on the ground that the evidence is sufficient to warrant defendant's conviction of the offense charged of operating a taxicab for hire without a license within the provisions of subdivisions 2(c), 3 and 43-a (a) of section 436-2.0 of the Administrative Code of the City of New York. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.